Citation Nr: 1233653	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-39 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with complaint of sciatic left lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent for sciatica of the right lower extremity.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a disability rating of 20 percent for degenerative disc disease of the lumbar spine with complaint of sciatic left lower extremity and 10 percent for sciatica of the right lower extremity.

A videoconference hearing was held in August 2012 before the undersigned Veterans Law Judge.  A transcript of the testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is necessary.

The Veteran has been service connected for a lower back disability since August 1962 due to injuries he sustained in a bus accident during service in 1961.  An April 2006 rating decision recharacterized the disability to degenerative disc disease of the lumbar spine with painful and limited motion and assigned a separate rating for sciatica of the right lower extremity.  The Veteran filed the instant claim for an increased rating in January 2010.  

The Veteran underwent a VA spine examination in February 2010.  The examiner noted that the Veteran had considerable difficulty walking and taking off his trousers and shoes.  The examiner was unable to test the Veteran's forward flexion due to the Veteran's "almost disastrous loss of balance" and weakness, noting that "any attempt at forward flexion resulted in almost three falls," and that the Veteran's "legs seemed to give out from under him."  

The Veteran was also given a VA peripheral nerve examination in February 2010.  That examiner noted that the Veteran suffers from a peripheral neuropathy that is more likely than not responsible for the bulk of the Veteran's balance difficulties, weak lower leg and foot musculature, wide based gait, and symmetrically numb feet and lower legs, which is not a service-connected injury.  

During his hearing, the Veteran and his representative alleged that his back disorder had worsened, and also requested a new examination as range of motion studies could not be accomplished at the prior examination.  Accordingly, the Board finds that a current VA examination is required in order to determine the extent of symptomatology associated with the service-connected degenerative disc disease of the lumbar spine and right lower extremity sciatica.  The Board understands the past difficulties in obtaining range of motion of the thoracolumbar spine during VA examinations.  As the Veteran is already in receipt of a 20 percent rating and a higher rating requires limitation of flexion to 30 degrees, the relevant testing of motion need only address forward flexion, if other motions cannot be adequately tested.

Additionally, the Veteran has made statements indicating that he has received medical treatment relating to his spine which is not currently of record.  In his February 2010 spine examination the Veteran stated that he had been hospitalized, and during his August 2012 Board hearing the Veteran referred to being hospitalized and receiving physical therapy at a rehabilitation facility in Marion, Massachusetts.  After securing any necessary authorization for release from the Veteran, the RO/AMC should request any records of such treatment.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran has indicated that he has received medical treatment at the Brockton VA Medical Center (VAMC).  The most recent VA treatment record is dated in January 2010.  Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his degenerative disc disease of the lumbar spine and sciatica since January 2009, to include his treatment at Beth Israel Hospital and any other hospitalization and/or physical therapy to include at a rehabilitation facility in Marion, Massachusetts.  After securing the necessary releases, the RO/AMC should request the relevant records that are identified which are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  Obtain relevant VA treatment records from the Brockton VA Medical Center dating since January 2010.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine with sciatica.  The examiner must review the claims folder, to include a copy of this remand, in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms, associated with the Veteran's service-connected degenerative disc disease of the lumbar spine.  

a. The examiner should attempt to conduct range of motion testing.  At a minimum, the range of forward flexion, to include the point at which painful forward flexion begins should be provided if at all possible.  All effort to obtain this information (in a safe manner) should be made, to include normal testing methods if possible, or with the Veteran being steadied by a person or object, or by testing in a seated position (if possible and accurate).  If no method of testing will provide the requested information, the examiner should provide an opinion as to whether, based on observation of the Veteran during the examination and/or any objective testing conducted (e.g. straight leg raising), the Veteran's degenerative disc disease would as likely as not limit his forward flexion to 30 degrees or less if formal testing in standing position had been possible.  
b. The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of the service-connected degenerative disc disease (acute signs and symptoms that have required bed rest prescribed by a physician and treatment by a physician).
c. Additionally, the examiner should indicate whether any neurological symptoms found are related to the lumbar disc disease or are manifestations of nonservice connected peripheral neuropathy and peripheral vascular disease (see opinion of February 2010 VA examiner).  A rationale for any opinion expressed should be provided.  

4.  Following completion of the above and any additional development deemed necessary, review the evidence and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with an additional supplemental SOC and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



